In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-19-00009-CV
                                  ________________________


                   IN THE INTEREST OF C.R., A.R., AND I.R., CHILDREN



                        On Appeal from County Court at Law Number 1
                                     Randall County, Texas
                 Trial Court No. 6985-L1; Honorable Jack M. Graham, Presiding


                                            April 16, 2019

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellants, E.R. and R.R., appeal the trial court’s order terminating their parental

rights to their children, C.R., A.R., and I.R.1 The children’s mother, E.R., presents three

issues questioning the legal and factual sufficiency of the evidence to support the two

statutory grounds for termination as well as the trial court’s best interest finding. By

separate brief, the children’s father, R.R., presents two issues challenging the legal and




        1
        To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West Supp. 2018). See also TEX. R. APP. P. 9.8(b).
factual sufficiency of the evidence to support termination under the two statutory

grounds.2 We affirm.


        BACKGROUND

        The parents and their children have been involved with the Texas Department of

Family and Protective Services since 2007. In 2010, the parents and the Department

entered into an Agreed Final Order in Suit Affecting the Parent-Child Relationship

involving C.R. The children’s ages range from ten to fourteen with C.R. being the oldest

of the three.3 C.R. has long-term special needs. He takes psychotropic medications that

require monitoring and has anger and behavioral issues. A.R. also has anger issues and

impulsiveness that is controlled with medication, and I.R. has dyslexia and psychiatric

issues.


        In May 2017, the family was involved in a family-based service case in which the

court ordered them to participate in various services. Months later, in September, an

allegation that I.R. went to school hungry and wearing a coat with urine on it resulted in

an intake report. Those allegations, coupled with the Department’s concern that the

parents were abusing drugs, resulted in removal of the children.4 The family-based

service plan developed in two separate cases: one case to modify the prior 2010 order

involving C.R., which included the possibility of termination of parental rights and a



        2 In the Table of Contents of his brief, R.R. only challenges the factual sufficiency of the evidence;
however, in the body of the brief, he challenges both the legal and factual sufficiency of the evidence to
support the grounds for termination. Thus, we will review the evidence under both standards.

        3 E.R. and R.R. have a fourth child who is younger than the three that are the subject of this appeal.

The fourth child lives with E.R.’s brother in California.
        4At the final hearing, the Department’s witness acknowledged that allegations of the children being
hungry and the parents abusing drugs may not have been justifications for removal.

                                                      2
second case which was initiated as a pleading in intervention regarding the two younger

children, by which the Department also sought termination as an alternative.5


           The trial court appointed the Department as temporary managing conservator of

all three children in October 2017. The trial court’s temporary orders included a paragraph

notifying each parent of certain actions required of them in order to obtain the return of

their children and admonished them that full compliance was required. In May 2018, the

Department determined that reunification goals were unsuccessful and proceeded with

termination of parental rights. The Department’s supervisor explained that once the goal

shifted from reunification to termination, the Department focused on participation by the

parents in their services and other circumstances as a condition precedent to again

considering reunification.


           At the time of the final hearing in November 2018, the children were placed as

follows: C.R. was placed in a residential treatment center in Houston, A.R. in a group

home in Dallas,6 and I.R. with a foster family in Dallas.7 Of the several caseworkers the

family had throughout the proceedings, none testified at the final hearing. Instead, the

sole witness for the Department was one of its supervisors. E.R. and R.R. testified on

their own behalf. At the conclusion of the testimony, the attorney ad litem for the children

recommended termination of parental rights and the trial court took the case under

advisement.




           5   On the Department’s motion, the two cases were later consolidated.

           6   Earlier in the case, A.R. was in a group home in San Antonio.
           7   I.R. lived in four foster homes and was moved to Dallas when her most recent foster parents
retired.
                                                         3
         Subsequently, the trial court signed an order terminating E.R. and R.R.’s parental

rights for constructively abandoning their children, who had been in the Department’s care

for not less than six months, after the Department had made reasonable efforts to return

the children, the parents had not regularly visited or maintained significant contact with

the children, and they had not demonstrated the ability to provide a safe environment.

TEX. FAM. CODE ANN. § 161.001(b)(1)(N) (West Supp. 2018). The trial court also found

that both parents had failed to comply with the provisions of a court order that specifically

established the actions necessary for them to obtain the return of their children who had

been in the Department’s care for not less than nine months as a result of the children’s

removal for abuse or neglect. § 161.001(b)(1)(O) (West Supp. 2018). The trial court

further found that termination of parental rights was in the children’s best interests. §

161.001(b)(2) (West Supp. 2018). The court then ordered termination of the parental

rights of both parents. Both parents seek to overturn that termination order.


         APPLICABLE LAW

         The Texas Family Code permits a court to terminate the relationship between a

parent and a child if the Department establishes one or more acts or omissions

enumerated under section 161.001(b)(1) of the Code and that termination of that

relationship is in the best interest of the child. See § 161.001(b)(1), (2); Holley v. Adams,

544 S.W.2d 367, 370 (Tex. 1976). The burden of proof is by clear and convincing

evidence. § 161.206(a) (West 2014). “‘Clear and convincing evidence’ means the

measure or degree of proof that will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.” § 101.007 (West

2014).


                                              4
       STANDARD OF REVIEW

       The natural right existing between parents and their children is of constitutional

magnitude. See Santosky v. Kramer, 455 U.S. 745, 758-59, 102 S. Ct. 1388, 71 L. Ed.

2d 599 (1982). See also Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Consequently,

termination proceedings are strictly construed in favor of the parent. In the Interest of

E.R., 385 S.W.3d 552, 563 (Tex. 2012). Parental rights, however, are not absolute, and

it is essential that the emotional and physical interests of a child not be sacrificed merely

to preserve those rights. In the Interest of C.H., 89 S.W.3d 17, 26 (Tex. 2002). The Due

Process Clause of the United States Constitution and section 161.001 of the Texas

Family Code require application of the heightened standard of clear and convincing

evidence in cases involving involuntary termination of parental rights. See In the Interest

of E.N.C., 384 S.W.3d 796, 802 (Tex. 2012); In the Interest of J.F.C., 96 S.W.3d 256, 263

(Tex. 2002).


       In a legal sufficiency challenge, we credit evidence that supports the verdict if

reasonable jurors could have done so and disregard contrary evidence unless reasonable

jurors could not have done so. In re K.M.L., 443 S.W.3d 101, 112-13 (Tex. 2014).

However, the reviewing court should not disregard undisputed facts that do not support

the verdict to determine whether there is clear and convincing evidence. Id. at 113. In

cases requiring clear and convincing evidence, even evidence that does more than raise

surmise and suspicion will not suffice unless that evidence is capable of producing a firm

belief or conviction that the allegation is true. Id. If, after conducting a legal sufficiency

review, a court determines that no reasonable fact finder could form a firm belief or

conviction that the matter that must be proven is true, then the evidence is legally

insufficient. Id. (citing In the Interest of J.F.C., 96 S.W.3d at 266).
                                               5
       In a factual sufficiency review, a court of appeals must give due consideration to

evidence that the fact finder could reasonably have found to be clear and convincing. In

the Interest of J.F.C., 96 S.W.3d at 266 (citing In the Interest of C.H., 89 S.W.3d at 25).

We must determine whether the evidence is such that a fact finder could reasonably form

a firm belief or conviction about the truth of the Department’s allegations. In the Interest

of J.F.C., 96 S.W.3d at 266. We consider whether disputed evidence is such that a

reasonable fact finder could not have resolved that disputed evidence in favor of its

finding. If, in light of the entire record, the disputed evidence that a reasonable fact finder

could not have credited in favor of the finding is so significant that a fact finder could not

reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient. Id.


       The clear and convincing standard does not mean that the evidence must negate

all reasonable doubt or that the evidence must be uncontroverted. In the Interest of T.N.,

180 S.W.3d 376, 382 (Tex. App.—Amarillo 2005, no pet.). The reviewing court must

recall that the trier of fact has the authority to weigh the evidence, draw reasonable

inferences therefrom, and choose between conflicting inferences. Id. Also, the trier of

fact, as opposed to the reviewing body, enjoys the right to resolve credibility issues and

conflicts within the evidence. Id. It may freely choose to believe all, part, or none of the

testimony espoused by any particular witness. Id. at 382-83 (citing In the Interest of

R.D.S., 902 S.W.2d 714, 716 (Tex. App.—Amarillo 1995, no writ)).


       A termination order will be upheld if the evidence is sufficient on any statutory

ground relied on by the trial court. In the Interest of K.C.B., 280 S.W.3d 888, 894 (Tex.

App.—Amarillo 2009, pet. denied). Although evidence presented may be relevant to both

                                              6
the statutory grounds for termination and best interest finding, each element must be

established separately and proof of one element does not relieve the burden of proving

the other. See In the Interest of C.H., 89 S.W.3d at 28.


      SECTION 161.001(b)(1)(N)

      Parental rights may be terminated under subparagraph N if the trial court finds that

(1) a parent has constructively abandoned a child who has been in the permanent or

temporary conservatorship of the Department for not less than six months, (2) reasonable

efforts have been made to return the child, (3) the parent has not regularly visited or

maintained significant contact with the child, and (4) the parent has demonstrated an

inability to provide the child with a safe environment. See In re A.S., 261 S.W.3d 76, 88-

89 (Tex. App.—Houston [1st Dist.] 2008, pet. denied). If there is insufficient evidence of

any of the four elements, termination under subparagraph N fails. In re D.T., 34 S.W.3d

625, 633 (Tex. App.—Fort Worth 2000, pet. denied).


      ANALYSIS

      By issue one of their respective briefs, E.R. and R.R. challenge the legal and

factual sufficiency of the evidence to support termination under subparagraph N. The

Department, however, offers no argument in response on this ground and relies solely on

subparagraph O as the statutory ground supporting termination. Because only one

statutory ground is required to support termination, we will evaluate the parties’

arguments presented in issue two of their respective briefs pertaining to the legal and

factual sufficiency of the evidence to support termination under subparagraph O. In light

of our ultimate conclusion, consideration of E.R.’s and R.R.’s first issues challenging

termination under subparagraph N is pretermitted. TEX. R. APP. P. 47.1.

                                            7
       SECTION 161.001(b)(1)(O)

       Parental rights may be terminated under subparagraph O if the Department

establishes that a parent:


       failed to comply with the provisions of a court order that specifically
       established the actions necessary for the parent to obtain the return of the
       child who had been in the permanent or temporary managing
       conservatorship of the Department of Family and Protective Services for not
       less than nine months as a result of the child’s removal from the parent
       under Chapter 262 for abuse or neglect of the child.

(Emphasis added). See § 161.001(b)(1)(O). See also In re J.F.C., 96 S.W.3d at 278-79.

The Supreme Court has broadened the “abuse or neglect” elements to include risks or

threats from the environment in which the child is placed. See In re E.C.R., 402 S.W.3d

239, 248 (Tex. 2013). Although potentially relevant to the best interest issue, termination

under subparagraph O does not allow for consideration of excuses for noncompliance

with a court order nor does it consider “substantial compliance” to be the same as

completion. See In the Interest of I.G., 383 S.W.3d 763, 771 (Tex. App.—Amarillo 2012,

no pet.); In the Interest of M.C.G., 329 S.W.3d 674, 675-76 (Tex. App.—Houston [14th

Dist.] 2010, pet. denied).


       ANALYSIS

       Paragraph twelve of the trial court’s temporary orders for each parent include the

following language:


       THE COURT FINDS AND HEREBY NOTIFIES THE PARENTS THAT
       EACH OF THE ACTIONS REQUIRED OF THEM BELOW ARE
       NECESSARY TO OBTAIN THE RETURN OF THE CHILD[REN], AND
       FAILURE TO FULLY COMPLY WITH THESE ORDERS MAY RESULT IN
       THE RESTRICITON OR TERMINATION OF PARENTAL RIGHTS.




                                            8
The next few paragraphs specifically order the parents to comply with “Psychological or

Psychiatric Evaluation,” “Counseling,” “Parenting Classes,” and “Drug and Alcohol

Assessments and Testing.”           Finally, paragraph seventeen of the temporary orders

requires “Compliance with Service Plan.” Under that paragraph, each parent is ordered

to “comply with each requirement set out in the Department’s original, or any amended,

service plan during the pendency of this suit.”


       Relying on In the Interest of B.L.R.P., 269 S.W.3d 707, 710-11 (Tex. App.—

Amarillo 2008, no pet.), and In the Interest of C.C., Nos. 07-15-00185-CV, 07-15-00220-

CV, 2015 Tex. App. LEXIS 10137, at *10 (Tex. App.—Amarillo Sept. 29, 2015, no pet.),

the parents argue that the language in the orders referenced above is inadequate to

support termination. The temporary order at issue in In the Interest of C.C. provided as

follows:


       [The parent] is ORDERED, pursuant to § 263.106 Texas Family Code, to
       comply with each requirement set out in the Department’s original, or any
       amended, service plan during the pendency of this suit.

As the parents point out, this court found that such language created a fluid order

subjecting a parent to amendments to an existing family service plan that could be added

at a future date by someone other than a judicial officer. In the Interest of C.C., 2015 Tex.

App. LEXIS 10137, at *10.8 This court held that the Legislature could not have intended



       We observe that the trial court’s Status Hearing Orders, Initial Permanency Hearing Orders, and
       8

Permanency Hearing Orders all contain the following fluid language:

       IT IS ORDERED that, except as specifically modified by this order or any subsequent order,
       the plan of service for the parents, previously filed with the Court and incorporated herein
       by reference as if the same were copied verbatim in this order, is APPROVED and made
       an ORDER of the Court.

(Emphasis added).
                                                    9
such language to be a “court order specifically establish[ing] the actions necessary for the

parent to obtain the return of the child.” Id. Today this court goes a step further to

describe such fluid language imposing a potential future non-judicial obligation as being

akin to an adhesion contract. An adhesion contract is defined in Texas as a contract in

which one party has absolutely no bargaining power or ability to change the contract

terms. In re Media Arts Grp., Inc., 116 S.W.3d 900, 911 (Tex. App.—Houston [14th Dist.]

2003, orig. proceeding). Because such fluid language would not likely pass constitutional

muster, parental rights, being of constitutional magnitude, should not be subject to

termination under subparagraph O where the obligation to comply is one added by the

Department and not specifically ordered by the court.


       The Department, relying on In the Interest of K.F., 402 S.W.3d 497, 504-05 (Tex.

App.—Houston [14th Dist.] 2013, pet. denied), urges that because the appellate record

contains the family service plans and court orders that incorporates those plans by

reference, E.R. and R.R.’s arguments have no merit. The parent in In the Interest of K.F.

argued that an existing order in a clerk’s record constituted no evidence because it was

not admitted at trial and the trial court did not expressly take judicial notice of its prior

orders. Id. at 504. The court of appeals presumed that the trial court took judicial notice

of an order in the clerk’s record, without a request to do so having been made and without

any announcement by the trial court that it had done so, and found that order was

sufficient to comply with the court-order requirement of subparagraph O. Id.


       The Department argues that even though the service plan and temporary orders

were not introduced into evidence in the underlying case, “they were included in the

clerk’s record, constituting sufficient evidence under subsection (O).” This court has not

                                             10
held, and does not now hold, that temporary orders must be introduced into evidence to

be enforceable. What is required under subparagraph O is the existence of a specific

written order, signed and issued by the court, in the appellate record, specifying the task

a parent must complete in order to obtain the return of a child. § 160.001(b)(1)(O); In the

Interest of B.L.R.P., 269 S.W.3d at 710. Here, the Department argues that the evidence

is sufficient to establish that the parents were ordered to perform specific tasks.

Sufficiency of the evidence to support the existence of a court order is not the issue.

Either a court order specifying the tasks a parent must complete exists or it does not.

Either it is signed and contained in the record or it is not. A sufficiency-of-the-evidence

review is never directed to the existence of a court order. Instead, it is directed to whether

a fact finder could reasonably form a firm belief or conviction about the truth of the

Department’s allegations that a parent failed to complete the required tasks itemized in

an order of the court.


       In the case before us, written orders do exist. The fluid language contained in

paragraph seventeen of the temporary orders notwithstanding, those orders do contain

specific orders requiring each parent to comply with “Psychological or Psychiatric

Evaluation,” “Counseling,” “Parenting Classes,” and “Drug and Alcohol Assessments and

Testing.” It should be noted, however, that the orders do not require the parents to

perform certain tasks specified only in the family service plans, to wit: (1) maintain a

source of legal income adequate to support the family for a minimum of six months, (2)

maintain visitation and contact with the children as requested by their placements, (3)

maintain a safe and stable home, (4) maintain contact with the Department, and (5) attend




                                             11
and complete life-skills classes to learn money management and home management.9

Because these five tasks were not specified in any court order, they cannot be used

against the parents to terminate their rights under subparagraph O.


        The Department maintains that there is “undisputed evidence” that the parents

“were court-ordered to complete services” and the filing of family service plans with the

court was sufficient to supply the court-order requirement of subparagraph O.                        We

disagree. A court order that orders parental compliance with a then non-existent family

service plan is not an order specifically establishing the actions necessary for the parent

to obtain return of the child. Furthermore, a family service plan signed by the parents

alone does not satisfy the court-order requirement of the statute until it has been

specifically incorporated into a subsequently signed court order. See In the Interest of

B.L.R.P., 269 S.W.3d at 709. Until the Legislature specifies otherwise, this court will

continue to require a court order that specifically establishes the actions necessary for

the parent to obtain the return of the child.


        Although we agree with E.R. and R.R. that the fluid language in the court’s orders

is insufficient to satisfy the court-order requirement of subparagraph O as to certain

requirements, we do find that other tasks contained in the family service plans were also

itemized in the court’s temporary orders, to wit: psychological or psychiatric evaluation,

counseling, parenting classes, and drug and alcohol assessments and testing. Regarding

those tasks, the Department supervisor testified that E.R. did complete her psychological

evaluation and counseling sessions but did not complete parenting classes. Likewise,

        9 The Department supervisor offered testimony that the parents failed to maintain stable housing
and employment and did not maintain contact with the children or with the Department as required by the
family service plans. As those tasks were not specifically included in the court’s temporary orders, we do
no address them in our analysis under subparagraph O.
                                                   12
R.R. completed his psychological testing and counseling sessions, but he did not

complete parenting classes. Also, E.R. failed to show for a court-ordered drug screen on

April 2, 2018, and she tested positive for methamphetamine on July 10 and July 31, 2018.

R.R. also tested positive for methamphetamine on July 31, 2018. While the parents did

later voluntarily request additional drug screening, the supervisor explained that testing

is intended to be random in order to avoid any attempt to detox before testing.


       During their testimonies, both parents admitted they failed to perform certain tasks

but offered excuses for having failed to complete their services. They attributed their

positive results for methamphetamine to relatives who had lived with them for a short

time. Explanations were also offered for missing parenting classes—E.R. testified she

was given the address to a vacant building and through an Internet search, she found the

correct location but was told she had to go through her caseworker before starting

classes. She testified she contacted her caseworker and never heard anything.10 While

a fact finder does have broad discretion, the current state of the law does not tolerate

excuses for noncompliance and accepts nothing short of “completion” of services to avoid

termination under subparagraph O. See In the Interest of I.G., 383 S.W.3d at 771. Here,

as the trier of fact, the trial court resolved credibility issues and conflicts in the evidence

against E.R. and R.R. We find the trial court was presented with clear and convincing

evidence sufficient to support a finding that E.R. and R.R. failed to fully comply with

itemized tasks contained within a court order required to obtain the return of their children.

As such, E.R. and R.R.’s second issues are overruled.


       10  E.R. and R.R. had several caseworkers and a temporary caseworker throughout the
proceedings. Eventually, the Department supervisor who was the only witness at the final hearing was
assigned to the case.

                                                13
       BEST INTEREST

       By her third issue, E.R. contends the evidence is legally and factually insufficient

to support the trial court’s best interest finding.11 Again, we disagree.


       The Department was required to prove by clear and convincing evidence that

termination of E.R.’s parental rights was in the children’s best interests. § 161.001(b)(2);

In re K.M.L., 443 S.W.3d at 116. There is a strong presumption that the best interest of

a child will be served by preserving the parent-child relationship. In the Interest of R.R.,

209 S.W.3d 112, 116 (Tex. 2006). Prompt and permanent placement of a child in a safe

environment is also presumed to be in the child’s best interest. See § 263.307(a) (West

Supp. 2018). Section 263.307(b) of the Family Code provides a non-exhaustive list of

factors to consider in determining whether a given parent is willing and able to provide

the child in question with a safe environment.


       To assist courts in making a best interest evaluation, the Supreme Court has set

out certain non-exclusive factors to consider when determining the best interest of a child.

See Holley, 544 S.W.2d at 371-72. Those factors include (1) the desires of the child; (2)

the emotional and physical needs of the child now and in the future; (3) the emotional and

physical danger to the child now and in the future; (4) the parental abilities of the individual

seeking custody; (5) the programs available to assist the individual to promote the best

interest of the child; (6) the plans for the child by the individual or by the agency seeking

custody; (7) the stability of the home or proposed placement; (8) the acts or omissions of

the parent that may indicate that the existing parent-child relationship is not a proper one;

and (9) any excuse for the acts or omissions of the parent. Id. The absence of evidence


       11   R.R. does not challenge the trial court’s best interest finding.
                                                       14
of one or more of these factors does not preclude a fact finder from reasonably forming a

strong conviction or belief that termination is in the child’s best interest. In re C.H., 89

S.W.3d at 27.


       Evidence that supports one or more statutory grounds for termination may also

constitute evidence illustrating that termination is in the child's best interest. See In the

Interest of C.H., 89 S.W.3d at 28. See also In the Interest of E.C.R., 402 S.W.3d 239 at

249-50. The best interest analysis may consider circumstantial evidence, subjective

factors, and the totality of the evidence as well as direct evidence. See In re N.R.T., 338

S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.). Additionally, a child’s need for

permanence through the establishment of a “stable, permanent home” has been

recognized as the paramount consideration in determining best interest. See In the

Interest of K.C., 219 S.W.3d 924, 931 (Tex. App.—Dallas 2007, no pet.).


       ANALYSIS

       The family in this case has a history with the Department that spans more than a

decade. There was no evidence on the desires of any of the children. All three children

have behavioral issues and are on psychotropic medication that requires close

monitoring. C.R. has long-term special needs, A.R. has anger issues, and I.R. has

learning disabilities. The children reside in different cities in Texas. Due to geographical

issues, months had passed since the parents had visitation with their children. Contact

by phone was sporadic given the nature of the children’s placements and the requirement

that visits be supervised.


       The parents made one trip to visit A.R. Before I.R. was moved from Amarillo to

Dallas, the parents had face-to-face visitation with her; however, after the parents missed
                                             15
numerous visits, the Department cancelled all future visits due to concerns that I.R.

became distressed when her parents failed to show. The parents attempted to visit C.R.

once but were turned away when the facility was unable to provide a staff member to

supervise the visit. According to the parents, they made numerous attempts to contact

C.R. The supervisor, however, testified that C.R. had reported difficulties when he

attempted to reach his parents by phone.12


        The evidence showed that E.R. and R.R. had lived in several homes and

numerous motels during the pendency of the suit. When R.R. was financially able to pay

rent and a security deposit, he was able to acquire a one-year lease for a three-bedroom

apartment. He was due to sign the lease within days of the final hearing.


        E.R. testified that she was an unemployed, stay-at-home mother but had filled out

numerous employment applications. R.R. testified he had been employed by the same

company for two years. The children were receiving assistance from Medicaid and the

family was on food stamps. E.R. testified that if food stamps were insufficient, she relied

on local food pantries to provide for the children.


        The Department was concerned with E.R.’s history of methamphetamine use.

R.R. also tested positive for methamphetamine. Both parents denied abusing substances

and testified the positive tests results were from associating with relatives who used

methamphetamines.


        The Department was seeking permanence for the children. A.R. and I.R. have

lived in California with E.R.’s brother. I.R. has lived in a total of four foster homes in

        12  Although a prior hearsay objection to C.R.’s comments was sustained, the same testimony came
in later without objection.
                                                  16
Texas. E.R. testified that she was agreeable to having A.R. placed with her brother in

California, who was already raising the youngest sibling. E.R. also testified that she had

a sister in Amarillo who could care for I.R. Unfortunately, she had no relatives who could

take C.R.


       Considering the extended history with the Department and concerns about E.R.’s

use of methamphetamines, the Department supervisor and the attorney ad litem for the

children recommended that termination of E.R. and R.R.’s parental rights was in the

children’s best interests. Based on a totality of the evidence and the fact finder’s right to

resolve credibility issues and conflicts within the evidence, we conclude the evidence is

both legally and factually sufficient to support the trial court’s best interest finding. E.R.’s

third issue is overruled.


       CONCLUSION

       The trial court’s order terminating the parental rights of E.R. and R.R. is affirmed.




                                                   Patrick A. Pirtle
                                                       Justice



Quinn, C.J., concurring.




                                              17